DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 4/24/19 has been considered and placed of record.  The initialed copy is attached herewith. 

Drawings
The drawings are objected to because Figures 1-4 include subfigures a-d (depending on the specific figures).  Each subfigure should designated separately as, for examples, Figure 1a, Figure 1b, ect. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after 

Figures 4a to 4c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Under the heading “Brief Description of Drawings,” each figure should include its designated subfigures.  For example, “Fig. 1 is a diagram…” should have been “Figs 1a to 1d are diagrams…”  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1, 6 and 7, the limitation “a movable part” of the electronic apparatus, as disclosed and claimed, seem to imply the robot itself is movable and not any particular body part of the robot is movable relative to the robot body.  There is no such disclosure.  For the purpose of examination, the Examiner assumes the robot or the electronic device itself is movable.
	Re claims 2-5, they are indefinite for depending directly or indirectly to indefinite claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojcik et al. (US 2014/0191724).
Re claims 1, 6 and 7, the reference discloses a charging system having a charging platform 215 including a power connector 230 connected to an external device, a fitting portion (projections in fig 2) and movable member (i.e. the entire protective case) and an electronic apparatus 205 having a power receiving connector (i.e. bottom portion of the mobile phone) connected to the battery, a fit portion (i.e. sides of the mobile phone) fitting within the fitting portion of the charging platform, a movable part (i.e. the entire mobile phone) wherein the movable member of the charging platform causing the movable part of the electronic apparatus to operate without detaching from the fitting portion and the fit portion, and the battery being charged.  See figures 1-7.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and satisfied the 112 rejections.  Art of record fails to disclose at least a seat part on the charging platform wherein the movable part moved relative to the seat part.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087